WENTWORTH, Judge.
Appellant argues two points in appealing the summary denial of his second motion for post-conviction relief. We do not address the issue of credit for the year he served in jail as a condition of probation because that issue was raised in his first Rule 3.850 motion and the order on that motion was not appealed.
Appellant also contends his one year incarceration as a probation condition was violative of Villery v. Florida Parole & Probation Commission, 396 So.2d 1107 (Fla.1981). He presently serves a two year sentence for violation of that probation. An attack on the conditions of his probation comes too late in the circumstances here, after appellant has been found guilty of violation of that probation. Gallagher v. State, 421 So.2d 581 (Fla. 5th DCA 1982); see also, Bouie v. State, 360 So.2d 1142 (Fla. 2d DCA 1978).
The order appealed is affirmed.
SHIVERS and WIGGINTON, JJ., concur.